Citation Nr: 0526692	
Decision Date: 09/29/05    Archive Date: 10/17/05

DOCKET NO.  02-15 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a seizure disorder, due 
to a claimed in-service head injury.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel





INTRODUCTION

The veteran served on active duty from November 1966 to 
October 1969.     

The present matter comes before the Board on appeal from an 
August 2002 rating decision in which the RO denied service 
connection for a seizure disorder due to a claimed in-service 
head injury.  In September 2002, the veteran's representative 
filed a notice of disagreement (NOD).  A statement of the 
case (SOC) was issued later that month, and the veteran's 
representative filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) in the same month.  

In its September 2003 decision, the Board denied the claim 
for service connection for a seizure disorder, due to a 
claimed in-service head injury.  The veteran filed a timely 
appeal to the United States Court of Appeals for Veterans 
Claims (Court).  In September 2004, Counsel for the VA 
Secretary and the veteran filed a Joint Motion for Remand and 
to Stay Proceedings (Joint Motion).  In an Order dated later 
in September 2004, the Court granted the Joint Motion, 
vacating the September 2003 Board decision and remanding the 
matter to the Board for further proceedings consistent with 
the Joint Motion.  

In February 2005, the Board noted that in October 2004, the 
veteran had appointed a private attorney as his new 
representative, to replace The American Legion, and the Board 
recognized the change in the status of the veteran's 
representation.  The Board then remanded the matter on appeal 
to the RO for further action.  After completing the requested 
action, the RO continued its denial of service connection for 
a seizure disorder (as reflected in a May 2005 supplemental 
SOC (SSOC)), and returned the matter to the Board.

In August 2005, the veteran's attorney submitted additional 
evidence consisting of a statement from the veteran, and a 
lay statement from another individual.  While there was no RO 
waiver of jurisdiction submitted along with the newly 
received evidence, in correspondence accompanying this 
evidence, the veteran's attorney indicated that he intended 
for the Board to consider the above statements in determining 
whether VA had taken all appropriate action to obtain medical 
evidence pertinent to the consideration of the veteran's 
claim.  Hence, the Board accepts the newly received evidence 
for inclusion in the record.  See 38 C.F.R. § 20.1304(b) 
(2004).

As a final preliminary matter, the Board points out, as 
initially noted in the February 2005 remand, that, in a 
January 2005 statement, the veteran's attorney raised the 
issues of service connection for a psychiatric disorder due 
to a head injury, and entitlement to a total disability 
rating based on individual unemployability (TDIU). As the RO 
has not yet adjudicated these matters, they are not properly 
before the Board; hence, they are referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.	The veteran's service medical records reflect the 
veteran's report of an incident in which a falling object hit 
him on the head while wearing protective gear.  

3.	No seizure disorder was present in service or for many 
years thereafter, and the only competent opinion to address 
the etiology of the post-service seizure disorder tends to 
weigh against the claim.  


CONCLUSION OF LAW

The criteria for service connection for a seizure disorder 
due to a claimed in-service head injury are not met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.  

Through the September 2002 SOC, the May 2005 and June 2005 
SSOCs, and the RO's letters of July 2002 and April 2005, the 
RO notified the veteran and his attorney of the legal 
criteria governing the claim, the evidence that has been 
considered in connection with the appeal, and the bases for 
the denial of the claim.  After each, they were given the 
opportunity to respond.  Thus, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support the claim.  

In its July 2002 letter, the RO requested that the veteran 
provide authorization to enable it to obtain any outstanding 
private medical records, as well as information to enable it 
to obtain any VA treatment records, as well as requested that 
the veteran submit any additional evidence in his possession.  
In an April 2005 letter, the RO requested that the veteran 
provide authorization to obtain any outstanding private 
medical records, and information to obtain any VA treatment 
records, employment records, records from other Federal 
agencies, or records from state and local agencies.  The RO 
also requested that the veteran submit any additional 
evidence in support of his claim, including any physicians' 
statements or medical records showing continuous treatment 
for a seizure disorder since active duty.  Through these 
letters, the Board finds that the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA has been met.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.              § 5103(a) and 38 C.F.R. § 
3.159(b)).
 
The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify the veteran of: (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by VA; (3) the evidence, if any, to be 
provided by the claimant; and (4) a request by VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim(s).  As explained above, all of 
these requirements have been met in the instant case.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran after 
the August 2002 rating action on appeal.  The Board finds 
that the lack of full, pre-adjudication notice in this case 
does not, in any way, prejudice the veteran.  In this regard, 
the Board points out that the Court has also held that an 
error in the adjudicative process is not prejudicial unless 
it "affects a substantial right so as to injure an interest 
that the statutory or regulatory provision involved was 
designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The Board finds that, in 
this case, the delay in issuing the section 5103(a) notice 
was not prejudicial to the veteran because it did not affect 
the essential fairness of the adjudication, in that his claim 
was fully developed and re-adjudicated after notice was 
provided.
 
As indicated above, the RO issued the September 2002 SOC 
explaining what was needed to substantiate the claim within 
the same month of the veteran's NOD of the August 2002 rating 
decision on appeal, and the veteran was thereafter afforded 
the opportunity to respond.  Moreover, the RO notified the 
veteran of the VCAA duties to notify and assist in its 
letters of July 2002 and April 2005; neither in response to 
these letters, nor at any other point during the pendency of 
this appeal, has the veteran informed the RO of the existence 
of any evidence that has not already been obtained.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran.  As indicated below, the RO has 
obtained the veteran's complete service medical records 
(SMRs); treatment records from the Allegheny General 
Hospital, dated from October 1983 to December 1983; records 
from the Harmarville Rehabilitation Center, dated from 
December 1983 to March 1984; a July 1984 letter from Dr. E. 
Prostko; and a July 1986 treatment record from the North 
Hills Passavant Hospital.  The RO has also arranged for the 
veteran to undergo a November 2001 VA examination for 
housebound status, or permanent need for regular aid and 
attendance, the report of which is of record.  Additionally, 
as requested by the Board in its February 2005 remand, the RO 
has obtained records from the Social Security Administration 
(SSA) pertaining to the veteran's receipt of SSA disability 
benefits.  

In support of his claim, the veteran has submitted 
pharmaceutical records dated in August 2001 from the 
University of Pittsburgh Medical Center; a February 2002 
letter from Dr. D. Whiting; a May 2005 letter from Dr. S. 
Archer; and numerous personal statements, as well as a lay 
statement from a third-party individual received in August 
2005.  Significantly, neither the veteran nor his attorney 
has identified, and the record does not otherwise indicate, 
any existing pertinent evidence that needs to be obtained.

The Board also finds that there is no basis for developing 
any additional evidence in connection with the claim on 
appeal.  The veteran and his attorney (in correspondence 
dated in July 2002, and August 2005, respectively) have each 
requested an examination to establish whether the veteran has 
any residual effects of a claimed in-service head injury.  
Setting aside, for the moment, that there is no actual 
documented head injury, the fact remains, as discussed below, 
that the only medical opinion to address the etiology of a 
current seizure disorder tends to weigh against the claim.  
Further, while the veteran's attorney takes issue with such 
opinion, neither he nor the veteran has presented or alluded 
to the existence of any competent evidence that, in fact, 
supports the claim.  As a prima facie case for service 
connection for a seizure disorder has not been presented, the 
Board finds that examination to obtain the requested opinion 
is not required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. §  
3.159(c)(4).  See also Wells v. Principi, 326 F. 3d. 1381, 
1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512 
(2004) (per curium).

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998);       Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim on appeal. 

II.	Background

The veteran's SMRs include an October 1969 physician's report 
that notes the veteran's complaint of numbness in his feet 
after sitting for five or more minutes.  He did not report 
any history of injury to the back or legs.  He stated that on 
one occasion he had experienced a loss of sensation of both 
feet while lying in bed.  The veteran also related that he 
had been hit on the top of the head by a tree three nights 
previously, and that he was wearing a steel hat at the time.  
According to the veteran, at the time of this incident he was 
not rendered unconscious, but was just dazed, and returned 
back to work.  He stated that he did not have any numbness 
immediately after the accident.

A physical examination of the veteran at that time revealed 
no papilledema of the fundi, and extraoccular movements were 
within normal limits.  Deep tendon reflexes appeared normal.  
Straight leg raising was to 90 degrees bilaterally, with no 
pain.  The veteran had diminished sensation to a pinprick of 
the left great toe, although it was noted that he had a very 
high pain threshold.  Soft touch was present over the lower 
extremities except for the posterior aspect of both calves.  
Dorsalis pedis and posterior tibial pulses were full 
bilaterally.  The impression was paresthesia of both legs, 
with unknown etiology, and it was recommended that the 
veteran return for further evaluation if the symptoms became 
worse.

The report of the veteran's October 1969 separation 
examination does not include any notation as to an in-service 
head injury, or the presence of seizures during service.

Treatment records from the Allegheny General Hospital, dated 
from October 1983 to December 1983, reflect that the veteran 
was admitted on October 7, 1983 following a fall at his home, 
and that a CT scan on admission showed a right intracerebral 
hematoma.  The veteran shortly thereafter underwent a right 
parietal craniotomy for evacuation of the acute intracerebral 
hematoma.  The post-operative diagnosis was of a right 
intracerebral hematoma, probably spontaneous.  The diagnosis 
on discharge in December 1983, was a right intracerebral 
hematoma subsequent to a closed head injury.   

Hospitalization records from the Harmarville Rehabilitation 
Center, dated from December 1983 to March 1984, indicate that 
the veteran underwent a three-month period of rehabilitation 
at this facility.  The diagnosis at the time of discharge 
was, inter alia, a right parietal hematoma, exact etiology 
unknown; left hemiplegia, secondary to right parietal 
hematoma; status-post right parietal craniotomy and removal 
of hematoma; and seizure disorder, secondary to right 
parietal hematoma.  

Records from the Social Security Administration, include a 
copy of a January 1984 decision reflecting that the 
determination that the veteran was disabled as the result of 
an acute right intracerebral hematoma, effective October 5, 
1983.  

The report of a November 2001 VA examination for housebound 
status, or permanent need for regular aid and attendance, 
notes the veteran's history of a cardiovascular accident in 
October 1983, and a seizure disorder since that time.  The 
examiner also noted that the veteran had left side 
hemiplegia.  The diagnosis was status-post cardiovascular 
accident with left hemiparesis, a seizure disorder, and mild 
chronic obstructive pulmonary disease.   
 
A February 2002 letter from Dr. D. Whiting notes the 
veteran's report of an episode in which he had blacked out 
during his service in Vietnam, and a separate incident in 
which the veteran had been hit on the head by a falling tree.  
Also noted was that the veteran had no seizure-like activity 
that he could recall until 1983, at which time he was found 
to have a post-traumatic intracerebral hematoma from an 
apparent different head injury.  The physician then stated 
that following a review of the veteran's medical history and 
consultation with another medical provider who had treated 
the veteran, he was of the opinion that while it was possible 
that the veteran's in-service head injury could cause 
seizures, it was "more likely that the injury in 1983 with 
the intracerebral bleeding was a more direct explanation for 
the seizures."   

Following the Court's September 2004 remand to the Board, in 
February 2005, the Board remanded the matter on appeal to the 
RO, and requested that the RO attempt to obtain all pertinent 
records from the SSA.  The RO completed the requested action, 
and continued its denial of service connection; the matter 
was then returned to the Board.

In a statement received in August 2005, the veteran recalled 
that on October 7, 1983, while he was traveling with his wife 
on long-distance road trip, when he needed to request that 
his wife help with the driving.  He stated that at that time, 
his left side began to fell numb, and that he had to keep 
hitting it to "wake it up."  The veteran further stated 
that the next thing he recalled, he was in the Allegheny 
General Hospital in the intensive care unit for head trauma 
patients.  

In another statement received in August 2005, the veteran's 
brother-in-law stated that, on October 7, 1983, he and the 
veteran were present at an event with other family members, 
and that the veteran kept complaining of a headache.  He 
recalled that the veteran kept hitting himself on the left 
side of his arm due to severe pain.  He and other family 
members then brought the veteran to a nearby residence, but 
the veteran passed out and could not be revived.  The veteran 
was then transported to a local hospital.  

III.	Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A.    § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).  Service connection may be granted for a disability 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability is 
due to disease or injury that was incurred or aggravated in 
service.  38 C.F.R. § 3.303(d).  

Considering the competent medical evidence in light of the 
criteria noted above, the Board finds that the criteria for 
service connection for a seizure disorder are not met.  

Initially, the Board notes that, while an October 1969 
treatment notation reflects the veteran's report of a object 
contacting the head while wearing protective gear, with no 
immediate resulting symptoms, the veteran's service records 
do not include any actual documentation of an in-service head 
injury.  However, even if, in view of the above-notation, the 
Board accepts, as credible, the veteran's assertion of in-
service head injury (which he is competent to assert, see 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)), the record 
presents no medical basis for the Board to find that a 
medical relationship between such injury and the seizures 
diagnosed post-service exists.

The contemporaneous record does not reflect any complaints, 
findings or diagnosis of any seizures in service or for 
nearly 15 years after the veteran's discharge from service.  
Moreover, the only medical opinion to address the etiology of 
the post-service seizure disorder-Dr. Whiting's February 
2002 letter-tends to militate against the veteran's claim.  
After considering the veteran's documented medical history 
and assertions, to include the claimed in-service head injury 
and 1983 intracerebral bleeding (at which time the veteran 
was found to have a post-traumatic intracerebral hematoma 
from an apparently different head injury), and consultation 
with another medical provider, Dr. Whiting concluded that the 
latter injury was a more direct explanation for the seizures.  
While Dr. Whiting initially indicated that a relationship 
between the claimed in-service head injury and the seizure 
disorder was possible, he ultimately rendered an opinion that 
militates against the claim.  Significantly, Dr. Whiting's 
opinion is the only medical opinion to address the etiology 
of the veteran's seizures, and neither the veteran nor his 
attorney has either presented, or alluded to the existence 
of, any contrary medical opinion (i.e., one establishing that 
a current seizure disorder is medically related to service). 

As noted above, the veteran's attorney takes issue with Dr. 
Whiting's opinion.  In this regard, he alleges that the basis 
for the opinion is inaccurate, in that, while the physician 
noted a separate head injury immediately preceding the 1983 
hematoma, the veteran actually first began to have left side 
numbness and other symptoms prior to the hematoma without any 
precipitating event.  While the attorney calls into question 
Dr Whiting's conclusion as not based on all  relevant facts, 
this mere assertion, alone, does not provide a sufficient 
basis for rejecting the opinion.  [Parenthetically, the Board 
points out that it is interesting to note that this opinion-
again, the only one to directly address the etiology of the 
seizure disorder-was one rendered by a private physician at 
the veteran's request (and not procured by VA in developing 
the claim).].

The Board also emphasizes that the veteran's attorney is not 
competent to contradict Dr. Whiting's ultimate conclusion, to 
comment upon the medical significance of certain symptoms, or 
to provide evidence supportive of the claim, on the basis of 
his assertions, alone.  Like the veteran and other persons 
submitting argument and/or statements on the veteran's 
behalf, to whatever extent such argument and/or statements 
are submitted in an attempt to establish evidence of the 
required nexus, such evidence fails.  As laypersons not shown 
to have the appropriate medical training and expertise to 
competently render a probative opinion on a medical matter, 
none is competent to establish that the veteran has a current 
seizure disorder that is medically related to military 
service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  As indicated above, in this 
case, the fact remains that the only competent opinion to 
direct address the etiology of the disability for which 
service connection is sought weighs against the claim.  

Under these circumstances, the Board must conclude that the 
claim for service connection for a seizure disorder, due to a 
claimed in-service head injury, must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the claim, that 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49,  53-
56 (1990).


ORDER

Service connection for a seizure disorder, due to a claimed 
in-service head injury, is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


